     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 1 of 46




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 BRIAN WINGERD,

               Plaintiff,

               v.                                               Case No. 18-CV-2024-JAR-KGG

 KAABOOWORKS SERVICES, LLC,
 and THE MADISON COMPANIES, LLC,

               Defendants.


                                      MEMORANDUM & ORDER

       Plaintiff Brian Wingerd brings this action against Defendants Kaabooworks Services,

LLC (“KAABOO”) and the Madison Companies, LLC (“Madison”), alleging claims of disability

discrimination and retaliation under the Americans with Disabilities Act as Amended (“ADA”),

age discrimination under the Age Discrimination in Employment Act (“ADEA”), failure to pay

overtime in violation of the Fair Labor Standards Act (“FLSA”), unlawful termination,

demotion, and retaliation under the California Fair Employment and Housing Act (“FEHA”),1

and wrongful demotion and termination in violation of California public policy. Wingerd has

elected not to pursue his age discrimination claim at trial.2

        This matter is before the Court on Defendants’ Motion for Summary Judgment (Doc.

117). For the reasons stated in this opinion, the Court grants summary judgment on Wingerd’s

ADEA, FLSA, and state law wrongful termination claims (Counts III, IV, VI, VIII, and X),

denies summary judgment on Wingerd’s ADA disability discrimination and retaliation claims




       1
           Cal. Govt. Code §12940(a) et seq.
       2
           Doc. 128, p. 112.
      Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 2 of 46




and state law wrongful demotion claims (Counts I, II, V, VII, and IX), and denies summary

judgment on the issue of Madison’s liability.

I.       Summary Judgment Standard

         Summary judgment is appropriate if the moving party demonstrates “that there is no

genuine dispute as to any material fact” and that it is “entitled to judgment as a matter of law.”3

In applying this standard, the Court views the evidence and all reasonable inferences therefrom

in the light most favorable to the nonmoving party.4 “There is no genuine [dispute] of material

fact unless the evidence, construed in the light most favorable to the non-moving party, is such

that a reasonable jury could return a verdict for the non-moving party.”5 A fact is “material” if,

under the applicable substantive law, it is “essential to the proper disposition of the claim.”6 A

dispute of fact is “genuine” if “there is sufficient evidence on each side so that a rational trier of

fact could resolve the issue either way.”7

         The moving party initially must show the absence of a genuine dispute of material fact

and entitlement to judgment as a matter of law.8 In attempting to meet this standard, a movant

who does not bear the ultimate burden of persuasion at trial need not negate the nonmovant’s




         3
             Fed. R. Civ. P. 56(a).
        4
          City of Herriman v. Bell, 590 F.3d 1176, 1181 (10th Cir. 2010) (citing Somoza v. Univ. of Denver, 513
F.3d 1206, 1210 (10th Cir. 2008)).
         5
          Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248, 255 (1986)).
         6
         Wright ex rel. Tr. Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001) (citing Adler
v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
         7
             Adler, 144 F.3d at 670 (citing Anderson, 477 U.S. at 248).
         8
           Spaulding v. United Transp. Union, 279 F.3d 901, 904 (10th Cir. 2002), cert. denied 537 U.S. 816 (2002)
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)).




                                                            2
      Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 3 of 46




claim; rather, the movant need simply point out to the court a lack of evidence for the nonmovant

on an essential element of the nonmovant’s claim.9

        Once the movant has met the initial burden of showing the absence of a genuine dispute

of material fact, the burden shifts to the nonmoving party to “set forth specific facts showing that

there is a genuine issue for trial.”10 The nonmoving party may not simply rest upon its pleadings

to satisfy its burden.11 Rather, the nonmoving party must “set forth specific facts that would be

admissible in evidence in the event of trial from which a rational trier of fact could find for the

nonmovant.”12 In setting forth these specific facts, the nonmovant must identify the facts “by

reference to affidavits, deposition transcripts, or specific exhibits incorporated therein.”13 To

successfully oppose summary judgment, the nonmovant must bring forward “more than a mere

scintilla of evidence” in support of his position.14 A nonmovant “cannot create a genuine issue

of material fact with unsupported, conclusory allegations.”15 Finally, summary judgment is not a

“disfavored procedural shortcut”; on the contrary, it is an important procedure “designed to

secure the just, speedy and inexpensive determination of every action.”16




        9
           Adams v. Am. Guar. & Liab. Ins. Co., 233 F.3d 1242, 1246 (10th Cir. 2000) (citing Adler, 144 F.3d at
671); see also Kannady v. City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010).
         10
            Anderson, 477 U.S. at 256; Celotex, 477 U.S. at 324; Spaulding, 279 F.3d at 904 (quoting Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
        11
             Anderson, 477 U.S. at 256; accord Eck v. Parke, Davis & Co., 256 F.3d 1013, 1017 (10th Cir. 2001).
        12
           Mitchell v. City of Moore, Okla., 218 F.3d 1190, 1197–98 (10th Cir. 2000) (quoting Adler, 144 F.3d at
670–71); see Kannady, 590 F.3d at 1169.
        13
             Adler, 144 F.3d at 671.
        14
             Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir. 1993).
        15
           Tapia v. City of Albuquerque, 170 F. App’x 529, 533 (10th Cir. 2006) (citing Annett v. Univ. of Kan., 371
F.3d 1233, 1237 (10th Cir. 2004)).
        16
             Celotex, 477 U.S. at 327 (quoting Fed. R. Civ. P. 1).




                                                            3
      Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 4 of 46




II.     Evidentiary Issues

        Defendants ask the Court to strike and disregard the portions of Wingerd’s affidavit in

which he states that he requested an accommodation, arguing that the portions constitute a

“sham” affidavit because the statements contradict Wingerd’s deposition testimony.

        “[A]n affidavit may not be disregarded [solely] because it conflicts with the affiant’s

prior sworn statements. In assessing a conflict under these circumstances, however, courts will

disregard a contrary affidavit when they conclude that it constitutes an attempt to create a sham

fact issue.”17 In determining whether an affidavit creates a sham issue, the Tenth Circuit directs

district courts to consider whether “(1) the affiant was cross-examined during his earlier

testimony; (2) the affiant had access to the pertinent evidence at the time of his earlier testimony

or whether the affidavit was based on newly discovered evidence; and (3) the earlier testimony

reflects confusion which the affidavit attempts to explain.”18 The Tenth Circuit “explicitly

require[s] that a district court first ‘determine whether the conflicting affidavit is simply an

attempt to create a “sham fact issue” before excluding it from summary judgment

consideration.’”19

        In addition, Fed. R. Civ. P. 56(c)(4) provides that “[a]n affidavit or declaration used to

support or oppose a motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to testify on the

matters stated.” “Though an affidavit which fails to meet any of the three requirements is subject




        17
         The Law Co. v. Mohawk Constr. & Supply Co., 577 F.3d 1164, 1169 (10th Cir. 2009) (quoting Franks v.
Nimmo, 796 F.2d 1230, 1237 (10th Cir. 1986)).
        18
             Id.
         19
            Id. (quoting Durtsche v. Am. Colloid Co., 958 F.2d 1007, 1010 n.2 (10th Cir. 1992) (quoting Franks, 796
F.2d at 1237)).




                                                         4
      Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 5 of 46




to a motion to strike, the [c]ourt may also enforce the rule by disregarding portions of the

affidavit it finds insufficient.”20 “Conclusory and self-serving affidavits are not sufficient.”21

        In his deposition testimony, Wingerd testified that “he did not ask for any

accommodations.”22 Conversely, Wingerd’s affidavit states, “when I testified in my deposition

that I had not asked for an accommodation, I did not understand the legal meaning of the term

‘accommodation’ as it is defined within the context of the Americans with Disabilities Act.”23

The Court finds that this statement properly attempts to explain confusion in the deposition

testimony.

         The record shows that Wingerd (1) participated in company meetings via telephone,

which both Bryan Gordon and Jason Felts labeled as an accommodation; (2) created a bandwidth

plan and delegated his work to other marketing department employees; (3) took time off for

cancer treatments and related illness; (4) and took a six-week medical leave for cancer surgery.

The relevant facts supporting Wingerd’s accommodation claim are properly presented to the

Court, and Wingerd’s affidavit does not conflict with their substance. Whether Wingerd called

these actions “accommodations” in deposition testimony after the alleged accommodations

occurred is not dispositive.24 Therefore, the Court denies Defendants’ motion to strike.




         20
            City of Shawnee, Kan. v. Argonaut Ins. Co., 546 F. Supp. 2d 1163, 1177 (D. Kan. 2008) (internal
quotation and citations omitted).
        21
           Murray v. City of Sapulpa, 45 F.3d 1417, 1422 (10th Cir. 1995) (quoting Hall v. Bellmon, 935 F.2d 1106,
1111 (10th Cir. 1991)).
        22
             Docs. 118-5 at 233:10–13; 128-2 at 198:8–22.
        23
             Doc. 128-3 ¶ 47.
        24
           See Smith v. Midland Brake, Inc., a Div. of Echlin, Inc., 180 F.3d 1154, 1172 (10th Cir. 1999) (en banc)
(“To request accommodation, an individual may use plain English and need not mention the ADA or use the phrase
‘reasonable accommodation.’”).




                                                            5
       Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 6 of 46




III.    Uncontroverted Facts

        The following facts are either uncontroverted or viewed in the light most favorable to

Wingerd.

        A.         The Parties

        KAABOO is a “Colorado-based live music and entertainment company” that provides

management, employment and contracting services primarily to companies operating live music

and culture events.25 KAABOO’s primary services relate to the Del Mar Festival, which has

been held annually since September 2015. KAABOO is a Delaware limited liability company

and maintains its principal administrative offices in Colorado. As of September 29, 2017,

KAABOO had thirty-five to forty employees. Madison is a Delaware limited liability company

and maintains its principal administrative offices in Colorado, at the same location as

KAABOO’s principal administrative offices.

        Madison’s equity members are also active equity members of KAABOO. Bryan Gordon

is the Chairman and Chief Executive Officer of KAABOO and the Managing Director of

Madison. Shawna Earnest is the Senior Vice President of Human Resources at both KAABOO

and Madison. When Wingerd took medical leave, it was tracked on workforcenow.adp.com,

which includes Madison’s logo on the webpage,26 although a KAABOO employee, Jill Sulser,

created the webpage. When Earnest communicated with Wingerd about the disability policy

governing his medical leave, she did so from her @madisoncos.com email address.27 Wingerd

and other employees received email communications related to KAABOO employment




        25
             Doc. 126-1 at 4.
        26
             Doc. 128-63.
        27
             Doc. 128-73 at 6.




                                                 6
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 7 of 46




responsibilities and services from the @madisoncos.com domain.28 Wingerd’s January 2017

quarterly review was entitled “The Madison Companies, LLC Quarterly Review.”29

       Madison incubated KAABOO and considers KAABOO its featured investment, shares its

only office with KAABOO, and shares human resource professionals with KAABOO. Some of

KAABOO’s documents, including legal contracts, are “kept in Madison’s Citrix Environment,”

an online digital storage platform.30 KAABOO’s employees provide some services to Madison,

for which Madison reimburses KAABOO, including services at the annual Del Mar festival.

       Brian Wingerd is a resident of Lawrence, Kansas. Although Wingerd worked primarily

from his home in Kansas, his primary job focus was marketing the Del Mar Music Festival,

which took place in Del Mar, California. Wingerd, along with his business partner Brian Pilsl,

initially provided services for the 2015 Del Mar Festival through his company, Sprocket

Marketing. Following the 2015 festival, he received an offer of employment bearing a

KAABOO logo via U.S. mail, which he accepted on a telephone call with Gordon on October 2,

2015. Wingerd was hired as the Senior Vice President of Marketing, and Gordon was his direct

supervisor; Gordon reviewed and directed Wingerd’s day-to-day work. When Gordon recruited

Wingerd for employment, he described Madison as the employer and KAABOO as the project.

Pilsl, who went to work for KAABOO as its Senior Vice President of Business Development,

testified that he understood “KAABOO was one of the portfolio properties of Madison.” Pilsl

received instructions to use the Madison FedEx account to ship goods, store documents on the




       28
            See, e.g., Docs. 128-73, 126-14.
       29
            Doc. 128-64.
       30
            Doc. 151-5 at 18:2–6, 19:1–9.




                                               7
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 8 of 46




Madison Citrix Environment, and was told by Gordon that “if KAABOO doesn’t work out,

you’ll always have a place at Madison.”31

       B.         Wingerd’s Diagnosis and Accommodations

       Wingerd was diagnosed with terminal kidney and liver cancer on November 15, 2016.

When Wingerd informed Gordon about his diagnosis, Gordon told him that KAABOO and

Madison would support his fight against cancer, even if it became necessary for Wingerd to take

a diminished role. Gordon instructed Wingerd “to not overdo it, to ask for help, to ensure that

health came first,”32 and to relax, focus on his health, and “let go of the reins.”33 Jason Felts,

KAABOO’s Chief Brand and Marketing Officer, reiterated the sentiment. In March 2017, Felts

told Wingerd to make family a priority and encouraged him to “dip out, go off grid” if needed.34

       The terms of Wingerd’s employment required occasional travel. Although Wingerd

asked about and was eager for international travel, Defendants never sent Wingerd on

international travel. Prior to his diagnosis, Wingerd traveled to Denver approximately every

other week, as well as to California periodically to promote the festival. Wingerd never told

Defendants that his illness prevented regular travel, and they did not ask him about his ability or

willingness to travel following his surgery. Wingerd could travel except to the extent travel

occasionally conflicted with cancer treatments. Indeed, he traveled to California and worked

over 120 hours during the 2017 festival, despite having major surgery about ten weeks prior.

Wingerd testified that he “would have traveled much more during 2017 if Bryan Gordon had not




       31
            Doc. 126-2 ¶ 3.
       32
            Doc. 128-2 at 234:16–235:4.
       33
            Doc. 128-3 ¶ 49
       34
            Doc. 128-8 at 101:1–102:25.




                                                  8
       Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 9 of 46




told me that travel [for meetings] was unnecessary.”35 Gordon told Wingerd he should

participate in company meetings via telephone.36 Felts was not privy to this conversation, but

viewed the telephone participation as an accommodation.37

             Wingerd stated that he did not want to be treated like a “cancer patient,” that he wanted to

be treated like “everybody else,” and testified that “he did not ask for any accommodations.”38

However, Wingerd was permitted to participate in company meetings via telephone and Wingerd

created a “bandwidth plan” at Gordon’s direction to “provide assistance to him.”39 Other

marketing department employees “knew [Wingerd] was going to be working less while he was

getting treatment”40 and were expected to assist with Wingerd’s “bandwidth” or take on extra

work when necessary.41 Wingerd relied on the marketing team when his health made it

necessary. He took time off to undergo chemotherapy, when he was in the emergency room with

pneumonia, and for travel and treatment at MD Anderson. During that time, Wingerd “leaned on

Emily [Byer] more” and “delegate[ed] more to her that [he] would have naturally taken on

[himself].”42 Byer estimates that her workload increased by ten to twenty percent at first, and

then by fifty percent when Wingerd was on medical leave.43 Byer helped “keep the ship afloat”

and asked Wingerd what she could “take on” to help after his diagnosis.44


             35
                  Doc. 128-3 ¶ 6.
             36
                  Doc. 128-1 at 85:5–13 (“[O]ne immediate accommodation was . . . that [Wingerd] wouldn’t be able to
travel.”).
             37
                  Doc. 128-8 at 177:6–17.
             38
                  Docs. 118-5 at 233:10–13; 128-2 at 198:8–22.
             39
                  Doc. 128-1 at 126:25–127:9.
             40
                  Doc. 128-5 at 58:2–17.
             41
                  Id.; Docs. 128-6 at 73:1–74:3; 128-4 at 67:2–15.
             42
                  Doc. 118-5 at 234:16–21, 248:5–13.
             43
                  Doc. 118-6 at 127:15–128:5.
             44
                  Doc. 128-4 at 67:7–9, 65:9–16.




                                                                 9
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 10 of 46




       Wingerd missed a small number of meetings because of medical appointments or cancer

treatments, including senior management calls and weekly marketing department meetings.

Wingerd’s phone records reflect that he participated in sixty-four telephonic conferences on

Defendants’ conference call line in 2017.45 Many of the meetings were arranged on an ad hoc

basis, and weekly marketing department were scheduled as-needed.

       C.         2017 Del Mar Festival and Demotion

       In June 2017, Felts began working directly with Byer on Marketing Department

decisions. Byer asked to bring Wingerd in the loop, but Felts replied that he did not want to

bring him in yet.46 Wingerd had major abdominal surgery on July 6, 2017, and was on medical

leave for six weeks following the surgery.

       Wingerd began planning his travel to Del Mar for the festival while he was on medical

leave; he planned to arrive on September 12. Byer communicated Wingerd’s plans to Gordon,

Felts, and Earnest no later than August 17, 2017.47 Immediately after learning that Wingerd

intended to participate in the festival, Gordon expressed concern and set up a meeting to discuss

Wingerd.48

       Following his medical leave, Wingerd returned to work—remotely from his home in

Lawrence—on or around August 21, 2017. His physical appearance had changed from cancer-

related treatments and surgery: he had lost significant weight and appeared gaunt, pale, and

unhealthy. However, he was fully capable of performing all his job responsibilities, and oversaw

the push to increase ticket sales after he returned from medical leave.



       45
            Doc. 126-9.
       46
            Doc. 128-4 at 73:12–75:5.
       47
            Doc. 126-8.
       48
            Doc. 128-58.




                                                10
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 11 of 46




       On the evening prior to Wingerd’s arrival at the festival, Felts wrote Gordon and Earnest:

                  I have a specific plan for him for this weekend. I briefed [Byer] on
                  it and having him handle a few specific tasks. It starts with a mtg
                  with him and I tomorrow the second he hits the grounds before he
                  goes into the festival office. Really need his being here not to be a
                  distraction. He’s onboard to meet me on arrival to pre brief. Will
                  fill you guys in tomorrow.49

Felts plan was not communicated to Wingerd prior to the festival. Felts testified that prior to the

festival, he briefed Byer that “we needed to have some specific tasks that [Wingerd] could do,

because he obviously couldn’t just jump right into running the entire department.”50 Gordon

testified he instructed Felts to limit Wingerd’s role because Wingerd “would have no grounding.

. . [in] what was planned.”51 In 2016, Wingerd created a Marketing Department plan that

detailed the team’s “day-to-day” operations to ensure “on-site execution.”52 The Marketing

Department used Wingerd’s plan for the 2016 Festival and revised it for the 2017 Festival.

       Wingerd traveled to Del Mar on September 12, 2017. Immediately upon his arrival and

prior to performing any work-related tasks, Wingerd had a casual and brief meeting with Felts

and Byer to discuss what needed to be done throughout the week. That evening, Felts told Byer:

                  Starting tomorrow you need to be the voice of marketing (not BW)
                  in our production mtgs and delegating all supporting work tasks to
                  the team. BW works for you this week/weekend as you and I
                  discussed. The only one reporting to the group on marketing can
                  be you (and if BW wants to chime in he can of course).53




       49
            Doc. 128-60.
       50
            Doc. 128-8 at 163:1–10.
       51
            Doc. 118-2 at 150:5–22.
       52
            Doc. 128-5 at 177:15–178:12.
       53
            Doc. 128-53.




                                                   11
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 12 of 46




Felts testified that he implemented the plan at the festival “in order to empower [Byer] to

essentially run marketing, which I knew she would ultimately be continuing to do.”54 He also

testified that he believed Byer “need[ed] to take ownership for the work” she did.55 Felts

instructed Byer to communicate the plan to Wingerd, which she found uncomfortable because it

put her in “an awkward situation to have to tell someone who is my boss that I needed to take

that role in what felt forced.”56 Byer informed Wingerd of the instruction on the morning of

September 13. Taylor Gustafson, a marketing department employee, described Byer as “angry,”

“upset,” “crying,” and “uncomfortable” about the situation.57

       After learning about his limited role, Wingerd felt crushed, defeated, and like he failed as

a father and husband because he had “busted [his] hump to recover to be there,” and believed

that the decision made “no sense.”58 Wingerd followed the company directives and did not say

anything about his diminished role to other members of the marketing team. At Byer’s direction,

Wingerd led morning marketing meetings and each evening told the team members what time to

report the next morning. After his role was limited at the festival, Wingerd told colleagues that

he knew he was going to be fired.59

       D.         Termination

       Gordon and Felts decided to terminate Wingerd’s employment in a meeting in a private

suite at the Del Mar fairgrounds on September 11, 2017, the day before Wingerd arrived at the

festival. Earnest participated and took handwritten notes at the meeting. The notes reflect the


       54
            Doc. 128-8 at 167:1–14.
       55
            Id. at 169:3–7.
       56
            Doc. 128-4 at 92:11–93:2.
       57
            Doc. 128-5 at 78:15–80:9.
       58
            Docs. 128-3 ¶ 58; 128-2 at 220:3–10.
       59
            Doc. 128-5 at 172:2–6.




                                                   12
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 13 of 46




following performance issues: (1) Wingerd’s increasingly infrequent communication; (2)

conversion rates for selling passes “hit the skid” because of “extreme clutter on ticketing page”;

(3) Wingerd’s delay in implementing the website re-design; (4) the marketing department

presentations were “getting worse [with] no real substance”; (5) a projected ticket shortfall at the

2017 festival; (6) Wingerd’s general failure to govern the marketing department; (7) Wingerd’s

representations that he was working at 100%; and (8) the growing demands of the marketing

department.60

       Gordon believed there were a number of areas, including communication, collaboration,

public relations, and timeliness, in which Wingerd needed to improve, but Wingerd was never

told that he needed to improve in these areas. Felts believed Wingerd did not communicate with

him enough. However, Wingerd provided Felts with updates concerning his work and

communicated via email, and Felts never informed him that he needed to communicate more

frequently. The other marketing department employees testified that Wingerd was responsive

and a good supervisor throughout 2017.61 Additionally, the company failed to meet the sales

pass goal at both the 2016 and 2017 festivals. Although the marketing department was the

“primary driver for ensuring the public knew about the festival,”62 every department was

responsible for the pass sales in some way.63

       Gordon testified that he was dissatisfied with how Wingerd handled his job in securing a

vendor to rebuild KAABOO’s website because he believed the process should have been more

robust. Gordon did not tell Wingerd to implement a more robust vendor proposal process.



       60
            Doc. 118-15.
       61
            See, e.g., Docs. 128-4 at 60:23–61:6; 128-5 at 22:19–25; 128-6 at 119:7–20.
       62
            Doc. 128-2
       63
            Doc. 128-3 ¶ 31.




                                                         13
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 14 of 46




Gordon told Wingerd to identify, research, and recommend a website vendor, which he did, and

executive leadership approved the website vendor. The new website was built and launched on

time and under budget.

       Gordon also believed marketing “could be doing more on the street team.”64 In early

2017, Gordon was “really anxious” to fill the open street team coordinator position and “hopping

f-ing mad” that the position was not filled.65 However, the marketing department encountered

difficulties filling a year-round position with a qualified candidate who would accept a $35,000

annual salary while residing in San Diego, California, a salary set by Gordon. The person who

was hired was not a “good fit” and was ultimately fired.66

       Finally, KAABOO intended to implement an Influencer Program for the 2017 Del Mar

Festival. The program was Gordon’s idea, and Parsons testified that “[i]t was communicated that

Jason Felts would be leading [the influencer program].”67 The marketing department did little to

launch the program, and it was ultimately discontinued.

       Earnest and Felts terminated Wingerd on September 29, 2017, over the telephone.

Wingerd was in Lawrence, Kansas; Earnest and Felts were in Denver, Colorado. Felts read a

script Earnest prepared.68 On the call, Felts praised Wingerd, telling him “we greatly appreciate

all of your hard work and dedication ever since you started working with KAABOO team back

in 2015.”69 Felts told Wingerd he was being terminated because (1) the company needed

someone who “can travel nationally and internationally on a regular basis” and (2) “we need a


       64
            Doc. 118-5 at 259:8–11.
       65
            Docs. 118-17; 118-19.
       66
            Doc. 118-6 at 34:4–19.
       67
            Doc. 128-6 at 147:7–18.
       68
            Doc. 128-61.
       69
            Doc. 128-75.




                                               14
      Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 15 of 46




leader with deep tactical marketing experience, as well as someone who is on site in Denver

consistently.”70

        Following the phone call, Felts told Byer about Wingerd’s termination. Byer testified

that when she asked why Wingerd was terminated, Felts told her “they wanted someone who

would be in the Denver office who would be more on that tactical marketing side. And [Felts]

also told me that so that [Wingerd] could take care of his illness and spend time with family and

friends.”71 Felts testified that he does not recall telling Byer this. Later that afternoon, following

Wingerd’s termination, Felts emailed Earnest, stating: “[n]ote that last week [Wingerd] reported

to [Gordon] and I that our email database was up to almost 115,000. In fact, it’s actually

113,598. Small discrepancy but one nevertheless.”72

IV.     Discussion

        A.         Disability Discrimination under the ADA

        The ADA provides, in relevant part, that “[n]o covered entity shall discriminate against a

qualified individual on the basis of disability in regard to . . . discharge.”73 To establish

a prima facie case of discrimination under the ADA, a plaintiff must show “(1) that he is disabled

within the meaning of the ADA; (2) that he is qualified, with or without reasonable

accommodation, to perform the essential functions of the job held or desired; and (3) that he was

discriminated against because of his disability.”74




        70
             Id.
        71
             Doc. 128-4 at 114:2–8.
        72
             Doc. 128-76.
        73
             42 U.S.C. § 12112(a).
        74
           See McKenzie v. Dovala, 242 F.3d 967, 969 (10th Cir. 2001) (quoting Aldrich v. Boeing Co., 146 F.3d
1265, 1269 (10th Cir. 1998) (internal quotation omitted)).




                                                       15
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 16 of 46




         Here, it is undisputed that Wingerd has kidney and liver cancer. Cancer constitutes a

disability under the ADA.75 Further, it is undisputed that Wingerd was qualified and able to

perform the essential functions of his job. Accordingly, the Court considers whether Wingerd

was intentionally discriminated against. Wingerd argues that he was both discriminatorily

discharged and demoted. “A plaintiff may establish intentional discrimination either by [1]

direct evidence or [2] by indirect proof under” the burden shifting framework in McDonnell

Douglas Corp v. Green.76 “If the employer admits that the disability played a prominent part in

the decision, or the plaintiff has other direct evidence of discrimination based on disability, the

burden-shifting framework may be unnecessary and inappropriate.”77

                    1.       Direct Evidence

         Wingerd asserts that he has presented direct evidence of disability discrimination.

“Direct evidence is evidence, which if believed, proves the existence of a fact in issue without

inference or presumption.”78 “Direct evidence requires ‘proof of an existing policy which itself

constitutes discrimination,’”79 or “oral or written statements on the part of a defendant showing a

discriminatory motivation.”80 “A statement that can plausibly be interpreted two different

ways—one discriminatory and the other benign—does not directly reflect illegal animus, and,




         75
            See Angell v. Fairmount Fire Prot. Dist., 907 F. Supp. 2d 1242, 1250 (D. Colo. 2012) (“[I]t should easily
be concluded that . . . cancer substantially limits the major life activity of ‘normal cell growth’ and accordingly,
constitutes a disability.”) (quoting 29 C.F.R. § 1630.2(j)(3)(iii)), aff’d, 550 F. App’x. 596 (10th Cir. 2013).
         76
           Mitchell v. City of Wichita, Kan., 140 F. App’x 767, 776 (10th Cir. 2005) (citing McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 803–04 (1973); Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1225 (10th
Cir. 2000)).
         77
              Davidson v. Am. Online, Inc., 337 F.3d 1179, 1189 (10th Cir. 2003).
         78
         Hall v. U.S. Dep’t of Labor, Admin., Review Bd., 476 F.3d 847, 854 (10th Cir. 2007) (quoting Shorter v.
ICG Holdings, Inc., 188 F.3d 1204, 1207 (10th Cir. 1999)).
         79
              Id. at 854–55 (quoting Tomsic v. State Farm Mut. Auto. Ins. Co., 85 F.3d 1472, 1477 (10th Cir. 1996)).
         80
              Id. at 855 (quoting Kendrick, 220 F.3d at 1225).




                                                           16
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 17 of 46




thus does not constitute direct evidence.”81 And similarly, personal opinions, even those

“reflecting personal bias or prejudice, do not constitute direct evidence of discrimination . . .

because the trier of fact must infer discriminatory intent from such statements.”82

       Wingerd presents the following as direct evidence of discrimination: (1) on the same day

of his termination, Felts told Byer that he fired Wingerd, in part, “so that [he] could take care of

his illness and spend time with family and friends,”83 and (2) during the termination call, Felts

told Wingerd that he needed a leader that could travel “nationally and internationally on a regular

basis.”84 While Felts’ statement regarding travel is not direct evidence—it requires an inference

that Defendants improperly assumed Wingerd could not travel because of his illness—the Court

finds that Felts’ statement regarding Wingerd’s illness is direct evidence.

       Immediately after terminating Wingerd, Felts, a decision-maker, told Byer that the

company had terminated Wingerd “so that [Wingerd] could take care of his illness and spend

time with family and friends.”85 This statement, if believed, proves that Wingerd was fired, at

least in part, so that he could “take care of his cancer,” a protected disability. Felts’ statement is

evidence that “disability played a prominent part in the decision.”86 Wingerd need not “prove

that the discriminatory motive was the sole reason for his firing; rather, he must show only that it

was a ‘determining factor.’” 87




       81
            Id. (quoting Patten v. Wal-Mart Stores East, Inc., 300 F.3d 21, 25 (1st Cir. 2002)).
       82
            Id. (citing Shorter, 188 F.3d at 1207).
       83
            Doc. 128-4 at 114:2–8.
       84
            Doc. 128-61.
       85
            Doc. 128-4 at 114:2–8.
       86
            Davidson v. Am. Online, Inc., 337 F.3d 1179, 1189 (10th Cir. 2003).
       87
            Carter v. Pathfinder Energy Servs., Inc., 662 F.3d 1134, 1149 (10th Cir. 2011).




                                                          17
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 18 of 46




        In Twigg v. Hawker Beechcraft Corp., the Tenth Circuit discussed the narrowness of

direct evidence: “Indeed, strictly speaking, the only direct evidence that a decision was made

because of an impermissible factor would be an admission by the decisionmaker such as ‘I fired

him because he was too old.’”88 Here, the narrow definition of direct evidence is met. The

statement does not require an inference, nor is there a plausible benign way to interpret it: Felts,

a decisionmaker, expressly stated that he fired Wingerd so that he could take care of his illness, a

protected disability.

        Defendants cite Riggs v. AirTran Airways, Inc., in support of their contention that Felts

statement is several steps removed from direct evidence. In Riggs, the plaintiff alleged that she

was terminated because of her age.89 The plaintiff’s supervisor made comments such as “she

was as old as her mother” and “she was too old to be moving heavy luggage.”90 The court found

this was not direct evidence because there was no “direct link between this treatment and the

termination decision” and “the finder of fact would need to draw an inference in order to

determine that the outward manifestations of [the defendant’s] alleged age bias motivated her to

terminate [the plaintiff].”91 Here, however, the discriminatory statement was directly connected

to the termination decision; indeed, Felts told Byer it was why Wingerd was terminated.

        Next, Defendants argue that Felts’ statement does not constitute direct evidence because

a jury would still need to find that Felts was not “softening his involvement in and the reasons

for Wingerd’s discharge in order to protect his relationship with Byer;” and further, that Wingerd

spent the entirety of 2017 caring for his illness, which led to his “performance deficiencies that


         88
            Twigg v. Hawker Beechcraft Corp., 659 F.3d 987, 1000 n.8 (10th Cir. 2011) (quoting Tyler v. Bethlehem
Steel Corp., 958 F.2d 1176, 1185 (2d Cir.1992)) (internal quotation omitted).
        89
             497 F.3d 1108, 1112 (10th Cir. 2007).
        90
             Id. at 1118.
        91
             Id.




                                                       18
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 19 of 46




caused his termination.” These arguments, however, merely justify the statement and create a

genuine issue of material fact for a jury. The statement itself needs no inference to be

discriminatory; indeed, the statement needs an inference to be interpreted in either of the non-

discriminatory ways articulated by Defendants. Felts denies making the statement, creating a

genuine issue of material fact as to whether he made the statement and whether Wingerd was

terminated because of his cancer.

                   2. Circumstantial Evidence

        Further, even if Felts’ statement is not direct evidence, the Court finds that Wingerd’s

discrimination claim survives under the McDonnell Douglas burden shifting analysis. When a

plaintiff relies on circumstantial evidence to prove discrimination, courts apply the familiar

three-step burden-shifting framework set forth in McDonnell Douglas Corp. v. Green.92 The

Tenth Circuit has described the framework as follows:

                   McDonnell Douglas first requires the aggrieved employee to
                   establish a prima facie case of prohibited employment action . . . .
                   If the employee makes a prima facie showing, the burden shifts to
                   the defendant employer to state a legitimate, nondiscriminatory
                   reason for its adverse employment action . . . . If the employer
                   meets this burden, then summary judgment is warranted unless the
                   employee can show there is a genuine issue of material fact as to
                   whether the proffered reasons are pretextual.93

                            a.       Prima Facie Case

        To establish a prima facie case of discrimination under the ADA, a plaintiff must show

“(1) that he is disabled within the meaning of the ADA; (2) that he is qualified, with or without

reasonable accommodation, to perform the essential functions of the job held or desired; and (3)



        92
           Plotke v. White, 405 F.3d 1092, 1099 (10th Cir. 2005) (citing McDonnell Douglas Corp. v. Green, 411
U.S. 792, 800–07 (1973)); Thomas v. Berry Plastics Corp., 803 F.3d 510, 514 (10th Cir. 2015).
        93
             Plotke, 405 F.3d at 1099.




                                                      19
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 20 of 46




that he was discriminated against because of his disability.”94 As discussed above, the first two

prongs are not disputed. As for the third prong, there is a genuine issue of material fact as to

whether Wingerd was discriminated against because of his disability. On the same day of his

termination, Felts told Byer that he fired Wingerd, in part, “so that [he] could take care of his

illness and spend time with family and friends.”95 Accordingly, the court finds there is a genuine

issue of material fact as to whether Wingerd was discriminatorily discharged.

        Additionally, there is a genuine issue of material fact as to whether Wingerd was

demoted. The Tenth Circuit liberally defines “adverse employment action” as any “significant

change in employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in benefits.”96

A reassignment may constitute a demotion when “the employee can show that he receives less

pay, has less responsibility, or is required to utilize a lesser degree of skill than his previous

assignment.”97 When Wingerd returned to work from his medical leave around August 21, 2017,

he was fully capable of performing all of his job responsibilities. During that time, he oversaw

the push to increase ticket sales. However, on the day he arrived at the festival, Felts relieved

Wingerd of his managerial duties and assigned those duties to Byer, telling her:

                   Starting tomorrow you need to be the voice of marketing (not BW)
                   in our production mtgs and delegating all supporting work tasks to
                   the team. BW works for you this week/weekend as you and I
                   discussed. The only one reporting to the group on marketing can
                   be you (and if BW wants to chime in he can of course).98

        94
          See McKenzie v. Dovala, 242 F.3d 967, 969 (10th Cir. 2001) (quoting Aldrich v. Boeing Co., 146 F.3d
1265, 1269 (10th Cir. 1998) (internal quotation omitted)).
        95
             Doc. 128-4 at 114:2–8.
        96
             See Stinnett v. Safeway, Inc., 337 F.3d 1213, 1217 (10th Cir. 2003).
        97
           See Hooks v. Diamond Crystal Specialty Foods, Inc., 997 F.3d 793, 799 (10th Cir. 1993), overruled in
part on other grounds, Buchanan v. Sherrill, 51 F.3d 227, 229 (10th Cir. 1995).
        98
             Doc. 128-53.




                                                           20
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 21 of 46




A reasonable jury could find that the reassignment of Wingerd’s management responsibilities

constitute a “significant change in employment status.”99 Accordingly, the Court finds that

Wingerd has established a prima facie case of demotion.

                           b.        Legitimate, Non-Discriminatory Reason

       Under McDonnell Douglas, the burden shifts to Defendants to establish a legitimate, non-

discriminatory reason for the termination.

       Defendants offer the following reasons for Wingerd’s termination: (1) in two consecutive

years, he failed to meet the pass sales goals; (2) he did not perform his job responsibilities

throughout 2017, despite his assurances and insistence that he would do so following his cancer

diagnosis; (3) Wingerd procrastinated and missed deadlines, including in relation to the

KAABOO website update, the Street Team, and the Influencer Program; and (4) Wingerd did not

respond to messages from colleagues, rarely communicated with his supervisor and other

company leadership, and did not adequately supervise the activities of the team. The Court finds

that Defendants have offered legitimate, non-discriminatory reasons for Wingerd’s termination.

       Defendants offer a separate legitimate reason for Wingerd’s demotion: Wingerd was

absent on medical leave for six weeks immediately prior to the festival, and Byer simply

continued to manage the department. Felts believed Byer “need[ed] to take ownership for the

work” she did.100 Gordon felt that Wingerd “would have no grounding . . . what was

planned.”101 The Court finds Defendants have offered legitimate, non-discriminatory reasons for




       99
            See Stinnett, 337 F.3d at 1217.
       100
             Docs. 128-60; 128-8 at 169:3–7.
       101
             Doc. 118-2 at 150:5–22.




                                                    21
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 22 of 46




Wingerd’s alleged demotion. Accordingly, to defeat summary judgment, Wingerd must present

evidence that Defendants’ reasons for his termination and demotion are pretextual.

                              c.       Pretext

          When an employer advances multiple non-discriminatory reasons for a plaintiff’s

termination, the Tenth Circuit has adopted a general rule that “an employee must proffer

evidence that shows each of the employer's justifications is pretextual.”102 However, “when the

plaintiff casts substantial doubt on many of the employer’s multiple reasons, the jury could

reasonably find the employer lacks credibility. Under those circumstances, the jury need not

believe the employer’s remaining reasons.”103

          Pretext may be shown by demonstrating “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate reasons

for its action that a reasonable factfinder could rationally find them unworthy of credence.”104 A

plaintiff typically makes a showing of pretext in three ways: (1) evidence that defendants’ stated

reason for the adverse employment action was false, i.e. unworthy of belief; (2) evidence that

defendant acted contrary to a written company policy prescribing the action to be taken under the

circumstances; or (3) evidence that defendant acted contrary to an unwritten policy or contrary to

company practice when making the adverse employment decision affecting plaintiff.”105 The




          102
            Lobato v. N.M. Env’t Dep’t, 733 F.3d 1283, 1289 (10th Cir. 2013) (citing Bryant v. Farmers Ins.
Exch., 432 F.3d 1114, 1126 (10th Cir. 2005)).
          103
                Bryant, 432 F.3d at 1126 (quoting Tyler v. RE/MAX Mountain States, Inc., 232 F.3d 808, 814 (10th Cir.
2000)).
          104
                Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1203 (10th Cir. 2006).
        105
            Fugett v. Sec. Transp. Servs., Inc., 147 F. Supp. 3d 1216, 1237 (D. Kan. 2015) (citing Kendrick v.
Penske Transp. Servs, Inc., 220 F.3d 1220, 1230 (10th Cir. 2000)).




                                                            22
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 23 of 46




Court examines “the facts as they appear to the person making the decision to terminate

plaintiff.”106

         Wingerd asserts that the direct evidence of discrimination discussed above is also

evidence of pretext of his discriminatory discharge. But Defendants’ proffered reasons, which

are also reflected in Earnest’s notes from the termination meeting, are inconsistent with the

reasons Felts, the decision-maker, gave to both Wingerd and Byer for the termination decision.

Felts told Wingerd that Defendants needed someone who “can travel nationally and

internationally on a regular basis” and that Defendants “[needed] a leader with deep tactical

marketing experience, as well as someone who is on site in Denver consistently.”107 And, when

Byer asked why Wingerd had been terminated, Felts told her “they wanted someone who would

be in the Denver office who would be more on that tactical marketing side. And . . . so that

[Wingerd] could take care of his illness and spend time with family and friends.”108

         Further, Felts told Wingerd that he was terminated in part because the company needed

someone who could travel nationally and internationally.109 However, Wingerd asked about

travelling internationally and was eager to do so, but Defendants never sent Wingerd on

international travel. Wingerd never told Defendants that his illness prevented regular travel, and

they did not ask him about his ability or willingness to travel following his surgery. Wingerd

was able to travel except to the extent travel occasionally conflicted with cancer treatments

Indeed, he traveled to California and worked over 120 hours during the 2017 festival, despite

having major surgery about ten weeks prior. Wingerd testified that he “would have traveled


         106
               Fisher v. Sw. Bell Tel. Co., 361 F. App’x 974, 979 (10th Cir. 2010) (quoting Kendrick, 220 F.3d at
1231).
         107
               Doc. 128-75.
         108
               Doc. 128-4 at 114:2–8.
         109
               Doc. 128-61.




                                                           23
      Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 24 of 46




much more during 2017 if Bryan Gordon had not told me that travel [for meetings] was

unnecessary.”110 Moreover, Felts told Wingerd and Byer that they wanted someone who was

consistently on-site in Denver. But, Gordon told Wingerd he should participate in company

meetings via telephone.111 Felts was not privy to this conversation, but viewed the telephone

participation as an accommodation.112 At summary judgment, the Court finds that Felts’

inconsistent reasons for the termination demonstrate pretext as to all of Defendants’ proffered

reasons.

             Furthermore, Wingerd has offered evidence that Defendants’ proffered reasons based on

Wingerd’s performance are pretextual. Although the company failed to meet the sales pass goal

at both the 2016 and 2017 festivals, it is controverted the extent to which the marketing

department was responsible for meeting those goals. Further, although Felts testified that

Wingerd did not communicate with him enough, Wingerd provided Felts with regular updates

concerning his work and communicated via email and Felts never informed Wingerd that he

needed to communicate more frequently. Indeed, Gordon instructed Wingerd “to not overdo it,

to ask for help, to ensure that health came first,”113 and to relax, focus on his health, and “let go

of the reins.”114 Felts also told Wingerd to make family a priority and encouraged him to “dip

out, go off grid” if needed.115 Moreover, the other marketing department employees testified that

Wingerd was responsive and a good supervisor throughout 2017.116


             110
                   Doc. 128-3 ¶ 6.
             111
                   Doc. 128-1 at 85:5–13 (“[O]ne immediate accommodation was . . . that [Wingerd] wouldn’t be able to
travel.”).
             112
                   Doc. 128-8 at 177:6–17.
             113
                   Doc. 128-2 at 234:16–235:4.
             114
                   Doc. 128-3 ¶ 49
             115
                   Doc. 128-8 at 101:1–102:25.
             116
                   See, e.g., Docs. 128-4 at 60:23–61:6; 128-5 at 22:19–25; 128-6 at 119:7–20.




                                                               24
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 25 of 46




       Gordon offered other performance-based reasons for termination. He testified that he

was dissatisfied with how Wingerd handled his job in securing a vendor to rebuild KAABOO’s

website because he believed the process should have been more robust, but Gordon did not tell

Wingerd to implement a more robust vendor proposal process. Executive leadership approved

the website vendor, and the new website launched on time and under budget. Further, while

Gordon also believed marketing “could be doing more on the street team,”117 the marketing

department encountered difficulties filling a year-round position with a qualified candidate who

would accept a $35,000 annual salary while residing in San Diego, California, a budget set by

Gordon. Finally, it is controverted who was responsible for implementing the Influencer

Program for the 2017 Del Mar Festival. Defendants assert that Wingerd was responsible for

developing the program, but Parsons testified that “[i]t was communicated that Jason Felts would

be leading [the influencer program].”118

       Lastly, Wingerd points to evidence that Defendants were ex post facto looking for

justifications for his termination. After terminating Wingerd, Felts sent an email to Earnest

stating, “[n]ote that last week [Wingerd] reported to [Gordon] and I that our email database was

up to almost 115,000. In fact, it’s actually 113,598. Small discrepancy but one nevertheless.”119

A reasonable jury could find Defendants’ proffered reasons for Wingerd’s termination to be

pretextual.

       With regard to his demotion, the Court finds Wingerd also has presented sufficient

evidence of pretext. Although Gordon testified he instructed Felts to limit Wingerd’s role




       117
             Doc. 118-5 at 259:8–11.
       118
             Doc. 128-6 at 147:7–18.
       119
             Doc 128-76.




                                                25
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 26 of 46




because Wingerd “would have no grounding . . . [in] what was planned,”120 the Marketing

Department simply revised Wingerd’s 2016 task plan for the 2017 Festival. Wingerd returned to

work on August 21, 2017, a number of weeks before the festival, and oversaw the final push to

increase ticket sales. Moreover, Defendants did not inform Wingerd that his role would be

limited at the festival at this time or at any point prior to his arrival. Although Felts had a

“specific plan” for Wingerd’s role at the festival prior to Wingerd’s arrival,121 he did not strip

Wingerd of his management responsibilities until after seeing his gaunt and pale appearance.

After meeting briefly with Wingerd, Felts told Byer “[s]tarting tomorrow you need to be the

voice of marketing (not [Wingerd]).”122 Additionally, viewing the facts in the light most

favorable to Wingerd, Defendants precluded Wingerd from being grounded in the plans: in June

2017, Felts began working directly with Byer on Marketing Department decisions, but when

Byer asked to bring Wingerd in the loop, Felts told her not to.123 Drawing all inferences in

Wingerd’s favor, a reasonable jury could find that Felts demoted Wingerd because of his cancer.

Accordingly, the Court denies summary judgment on Wingerd’s discrimination claim.

       B.         Retaliation under the ADA

       Under 42 U.S.C. § 12203(b), “[i]t shall be unlawful to coerce, intimidate, threaten, or

interfere with any individual in the exercise or enjoyment of, or on account of his or her having

exercised or enjoyed . . . any right granted or protected by [the ADA].” As discussed above,




       120
             Doc. 118-2 at 150:5–22.
       121
             Doc. 128-60.
       122
             Doc. 128-53.
       123
             Doc. 128-4 at 73:12–75:5.




                                                  26
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 27 of 46




when the plaintiff relies on circumstantial evidence to prove discrimination, the Court applies the

McDonnell Douglas burden shifting analysis.124

                   1. Prima Facie Case

        A prima facie case of retaliation under the ADA requires: “(1) that [an employee]

engaged in protected opposition to discrimination, (2) that a reasonable employee would have

found the challenged action materially adverse, and (3) that a causal connection existed between

the protected activity and the materially adverse action.”125 Defendants assert that Wingerd’s

retaliation claim must fail because Wingerd did not request any accommodation, and thus there

is no protected activity. Wingerd argues that he did request an accommodation, and that

“acceptance of an accommodation is a protected activity.”126

        In his deposition, Wingerd stated that he did not want to be treated like a “cancer

patient,” that he wanted to be treated like “everybody else,” and testified that “he did not ask for

any accommodations.”127 Wingerd was, however, permitted to participate in company meetings

via telephone, which both Gordon and Felts viewed as an accommodation. Further, Wingerd

created a bandwidth plan and delegated his work to other marketing department employees,

including Byer. He took time off to undergo chemotherapy, when he was in the emergency room

with pneumonia, and for travel and treatment at MD Anderson. Finally, he took a six-week

medical leave for cancer surgery.

        Defendants assert that taking medical leave pursuant to a company policy, without more,

is not a request for a reasonable accommodation. Wingerd argues that this assertion is contrary


        124
            Plotke v. White, 405 F.3d 1092, 1099 (10th Cir. 2005) (citing McDonnell Douglas Corp. v. Green, 411
U.S. 792, 800–07 (1973)); Thomas v. Berry Plastics Corp., 803 F.3d 510, 514 (10th Cir. 2015).
        125
              E.E.O.C. v. Picture People, Inc., 684 F.3d 981, 988 (10th Cir. 2012).
        126
              Praseuth v. Newell-Rubbermaid, Inc., 219 F. Supp. 2d 1157, 1192 (D. Kan. 2002).
        127
              Docs. 118-5 at 233:10–13; 128-2 at 198:8–22.




                                                          27
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 28 of 46




to Tenth Circuit authority. “An allowance of time for medical care or treatment may constitute a

reasonable accommodation. However, an indefinite unpaid leave is not a reasonable

accommodation where the plaintiff fails to present evidence of the expected duration of her

impairment.”128 Wingerd’s leave was not for an indefinite period, but rather for six weeks and

approved by Defendants.

        Defendants cite Mesta v. Town of Evansville for the proposition that a plaintiff must

classify his medical leave as a reasonable accommodation under the ADA in order for the leave

to be a protected activity.129 In Mesta, the court found that the plaintiff had not presented

evidence that his leave was an accommodation provided by the company under the ADA.130 In

contrast, here, Wingerd specifically communicated with Earnest about taking a limited duration

of disability leave under Defendants’ disability leave policy. Further, the Tenth Circuit has

explicitly ruled that an individual “need not mention the ADA or use the phrase ‘reasonable

accommodation.’”131 Accordingly, viewing all facts in the light most favorable to Wingerd,

Wingerd’s medical leave and Defendants allowing him to participate in company meetings via

telephone and delegate his work to other marketing department employees constitute

accommodations, and his acceptance of these accommodations is a protected activity.

        Next, Wingerd must show that a reasonable employee would find the challenged action

materially adverse. Here, the first challenged action is Wingerd’s termination, which a



        128
            Rascon v. US W. Commc’ns, Inc., 143 F.3d 1324, 1333–34 (10th Cir. 1998), overruled on other grounds
by New Hampshire v. Maine, 532 U.S. 742 (2001) (citing Hudson v. MCI Telecomms. Corp., 87 F.3d 1167, 1169
(10th Cir. 1996)); see also Smith v. Diffee Ford-Lincoln-Mercury, Inc., 298 F.3d 955, 967 (10th Cir. 2002) (“We
have previously explained that limited leave for medical treatment may qualify as reasonable accommodation under
the ADA.”).
        129
              No.17-CV-17-NDF, 2017 WL 6551293 (D. Wyo. Nov. 21, 2017).
        130
              Id. at *7.
        131
              See Smith v. Midland Brake, Inc., 180 F.3d 1154, 1172 (10th Cir. 1999) (en banc).




                                                          28
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 29 of 46




reasonable person would find to be materially adverse.132 The second is Wingerd’s demotion. A

reasonable jury could find a demotion from a managerial position to be materially adverse.133

Thus, the Court must decide whether a causal connection existed between the protected activity

and the materially adverse action.134

       A causal connection exists between the protected activity and the materially adverse

action “where the plaintiff presents evidence of circumstances that justify an inference of

retaliatory motive.”135 “In order to make a prima facie case, one must only introduce evidence

from which an inference can be drawn that an employer would not have taken the adverse action

had the employee not [engaged in the protected activity].”136 Courts typically consider

“protected conduct closely followed by adverse action” as sufficient evidence.137 However,

“[u]nless there is very close temporal proximity between the protected activity and the retaliatory

conduct, the plaintiff must offer additional evidence to establish causation.”138 Although

temporal proximity does not require a specific amount of time, the Tenth Circuit has found that

“a period of six weeks gives rise to a rebuttable inference of a causal connection.”139

       Wingerd began planning his travel to Del Mar while he was on medical leave. Byer

communicated Wingerd’s plans to Gordon, Felts, and Earnest no later than August 17, 2017.140

Immediately after learning that Wingerd intended to participate in the festival, Gordon expressed


       132
             See, e.g., Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1202 (10th Cir. 2006).
       133
             See Sekerak v. City & Cty. of Denver, 1 F. Supp. 2d 1191, 1195–96 (D. Colo. 1998).
       134
             E.E.O.C. v. Picture People, Inc., 684 F.3d 981, 988 (10th Cir. 2012).
       135
             Williams v. W.D. Sports, N.M., Inc., 497 F.3d 1079, 1091 (10th Cir. 2007).
       136
             Tex. Dep’t. of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).
       137
             Id. (emphasis added).
       138
             O’Neal v. Ferguson Const. Co., 237 F.3d 1248, 1253 (10th Cir. 2001).
       139
             Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1202 (10th Cir. 2006).
       140
             Doc. 126-8.




                                                          29
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 30 of 46




concern and set up a meeting to discuss Wingerd.141 On September 11, Gordon and Felts

decided to terminate Wingerd’s employment. And on September 12, Felts gave Byer managerial

responsibility for the marketing department. Accordingly, there is close temporal proximity

between Wingerd’s medical leave and both his demotion and Defendants’ termination decision.

       Additionally, Wingerd has offered other evidence of causation. Wingerd was permitted

to call into company meetings rather than travel to Colorado, which both Felts and Gordon

acknowledged was an accommodation. Felts told Wingerd, however, that he was terminated in

part because the company needed someone who could travel nationally and internationally.142

Finally, although Felts had a “specific plan” regarding Wingerd’s role at the festival prior to his

arrival,143 he did not strip Wingerd of his management responsibilities until after he saw

Wingerd’s gaunt and pale appearance. Thus, the Court finds that Wingerd has established a

prima facie case of retaliation.

                  2. Legitimate, Non-Discriminatory Reasons

       As discussed above, under the McDonnell Douglas, the burden now shifts to Defendants

to establish a legitimate, non-discriminatory reason for the termination. Defendants offer the

same reasons for Wingerd’s termination and demotion as asserted above, and the Court again

finds that Defendants have offered legitimate, non-discriminatory reasons for Wingerd’s

termination.

                  3. Pretext

       Finally, the burden shifts back to Wingerd to offer evidence of pretext. As discussed

above, pretext may be shown by demonstrating “such weaknesses, implausibilities,


       141
             Doc. 128-58.
       142
             Doc. 128-61.
       143
             Doc. 128-60.




                                                 30
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 31 of 46




inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate reasons

for its action that a reasonable factfinder could rationally find them unworthy of credence.”144

Additionally, in the retaliation context, “[t]o raise a fact issue of pretext, plaintiff must present

evidence of temporal proximity plus circumstantial evidence of retaliatory motive.”145 For many

of the same reasons articulated above, the Court finds that Wingerd has established pretext.

        Immediately after learning that Wingerd planned to return from medical leave—a

protected accommodation—and participate in the festival, Gordon set up the meeting at which

Gordon, Felts, and Earnest decided to terminate Wingerd; this is the first time that Wingerd’s

termination was discussed. As discussed above, Defendants’ proffered reasons are inconsistent

with the reasons Felts, the decision-maker, gave to both Wingerd and Byer. Felts told Byer

“they wanted someone who would be in the Denver office who would be more on that tactical

marketing side. And . . . so that [Wingerd] could take care of his illness and spend time with

family and friends.”146 A reasonable jury could find that Wingerd was retaliated against for

“tak[ing] care of his illness” by taking medical leave.

        Further, Wingerd’s participation in company meetings via phone was an accommodation.

Wingerd could travel except to the extent travel occasionally conflicted with cancer treatments,

and he never told Defendants that his illness prevented regular travel. Defendants did not ask

Wingerd about his ability or willingness to travel following his surgery. Yet, Felts told Wingerd

that he was terminated, in part, because they needed someone who “can travel nationally and

internationally on a regular basis.”147 A reasonable jury could find Defendants retaliated against



        144
              Argo, 452 F.3d at 1203.
        145
              Fugett v. Sec. Transp. Servs., Inc., 147 F. Supp. 3d 1216, 1237 (D. Kan. 2015).
        146
              Doc. 128-4 at 114:2–8.
        147
              Doc. 128-61.




                                                          31
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 32 of 46




Wingerd for accepting the accommodation to limit his travel and participate in meetings via

phone.

         Finally, Defendants allowed Wingerd to delegate his work to other marketing department

employees and instructed him “to not overdo it, to ask for help, to ensure that health came first,”

and “let go of the reins.” Wingerd took time off and delegated work pursuant to this

accommodation. To the extent Defendants justify Wingerd’s termination based on his delegation

of work and decreased responsiveness, the Court finds that a reasonable jury could find

Defendants’ reasons to be pretextual. Accordingly, there is a genuine issue of material fact as to

whether Wingerd was terminated for accepting Defendants’ accommodations.

         The Court finds that Wingerd has also demonstrated pretext for his retaliatory demotion

claim. Immediately after returning from medical leave, Felts limited Wingerd’s managerial

responsibilities. When Byer tried to keep Wingerd in the loop immediately prior to his medical

leave, Felts told her not to. Although Gordon testified he instructed Felts to limit Wingerd’s role

because Wingerd “would have no grounding . . . [in] what was planned,”148 the Marketing

Department revised Wingerd’s 2016 plan for the 2017 Festival. Further, Wingerd returned to

work on August 21, 2017, several weeks before the festival, and oversaw the final push to

increase ticket sales. A reasonable jury could find that Wingerd was demoted for his acceptance

of protected accommodations. Accordingly, summary judgment is denied as to Wingerd’s

retaliation claim.

         C.         Fair Labor Standards Act

         Wingerd seeks overtime pay under the FLSA. The general rule under the FLSA is that

any employee who works more than forty hours in a work-week must receive overtime


         148
               Doc. 118-2 at 150:5–22.




                                                32
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 33 of 46




compensation.149 Employers need not pay overtime, however, if the employee is “employed in a

bona fide executive, administrative, or professional capacity” as defined by the regulations

promulgated by the Secretary of Labor.150 While it is the employee’s burden to prove that the

employer is violating the FLSA,151 it is the defendant employer’s burden to prove that the

employee falls within one of these exceptions, all of which are narrowly construed against it.152

        Under the Department of Labor regulations, an employee qualifies for the executive

exemption if the employee: (1) is paid a salary not less than $455 per week; (2) has a primary

duty of management; (3) regularly directs two or more employees; and (4) has “authority to hire

or fire other employees or whose suggestions and recommendations as to the hiring, firing,

advancement, promotion, or any other change of status of other employees are given particular

weight.”153 However, “[a] high level of compensation is a strong indicator of an employee’s

exempt status, thus eliminating the need for a detailed analysis of the employee’s job duties.”154

This exemption applies to employees whose annual salary exceeds a certain threshold, set at

$134,004 for employment after December 1, 2016.155 It is uncontested that Wingerd was an

exempt employee prior to the 2017 festival. Thus, the only question is whether Wingerd was

demoted to a non-exempt position. Defendants assert that Wingerd remained an executive

employee throughout his employment. Wingerd alleges that he was demoted when he arrived at

the festival.



        149
              See 29 U.S.C. § 207(a)(1).
        150
              See 29 U.S.C. § 213(a)(1).
        151
              Christensen v. Harris Cty., 529 U.S. 576, 585 (2000).
        152
              Chessin v. Keystone Resort Mgmt., Inc., 184 F.3d 1188, 1192 (10th Cir. 1999).
        153
              29 C.F.R. § 541.100(a)(1)–(4) (2005).
        154
              29 C.F.R. § 541.601(c).
        155
              29 C.F.R. § 541.601(b).




                                                          33
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 34 of 46




         Wingerd’s classification is based on his primary duties, which are determined holistically

based on his two-year employment with Defendants.156 Temporary performance of non-exempt

work does not destroy Wingerd’s classification as an exempt employee.157 “The term ‘primary

duty’ means the principal, main, major or most important duty that the employee performs . . .

with the major emphasis on the character of the employee’s job as a whole.”158 Here, the alleged

demotion lasted from approximately September 12 to September 29. Wingerd’s alleged

demotion was temporary, and his salary, a strong indicator of his exempt status, and job title did

not change. He was properly classified as an exempt employee for the duration of his

employment with Defendants. Accordingly, summary judgment is granted on Wingerd’s FLSA

claim.

         D.          State Law Claims

         Wingerd asserts six claims under California law: (1) Count V: Discrimination in

Violation of the FEHA—Demotion; (2) Count VI: Discrimination in Violation of the FEHA—

Termination; (3) Count VII: Retaliation in Violation of the FEHA—Demotion; (4) Count VIII:

Retaliation in Violation of the FEHA—Termination; (5) Count IX: Wrongful Demotion in

Violation of California Public Policy; and (6) Count X: Wrongful Termination in Violation of

California Public Policy. Defendants assert that Kansas law applies to these claims based on a

choice of law analysis, and therefore, Wingerd’s claims based on California law should be

dismissed. Wingerd responds that his statutory claims do not present a choice of law issue and

further, even if they do, California law applies to both his statutory and common law claims.




         156
               See Counts v. S.C. Elec. & Gas Co., 317 F.3d 453, 457 (4th Cir. 2003).
         157
               Id.
         158
               29 C.F.R. § 541.700(a).




                                                           34
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 35 of 46




                   1. Statutory Claims Outside of Choice of Law Analysis

        As an initial matter, Wingerd asserts that “if a party sues under a specific statute, there is

no true choice-of-law issue.”159 He points to a trend in securities litigation cases, beginning with

Lintz v. Carey Manor Ltd., where courts have found that one action can violate several Blue Sky

laws simultaneously, and there is “no conflict of law question presented by these overlapping

statutes.”160 Wingerd argues that “while many of these decisions involve securities litigation, the

courts’ rationale is equally applicable to an act like the FEHA.”161 The Court disagrees.

        “Securities transactions are unique and a traditional conflict of laws analysis is not a good

fit.”162 The Lintz court opined that a choice of law analysis is improper when a “state has a

comprehensive scheme for the regulation of securities,” which regulates securities activities

within their borders but also extraterritorial securities activities by their citizens.163 This

reasoning does not extend to employment discrimination claims. Wingerd has presented no

evidence of a “comprehensive scheme” or any other compelling justification for why a

traditional choice of law analysis is unsuitable for employment discrimination actions. Wingerd

asserts that “today’s society” justifies the expansion because employers and employees may live

in different states and provide services for activities occurring in other states.164 The Court is

unpersuaded. Indeed, the purpose of choice of law jurisprudence is to account for situations




        159
           Progressive Emu, Inc. v. Nutrition & Fitness, Inc., No. 2:12-CV-02805-WMA, 2012 WL 5426237, at *1
(N.D. Ala. Nov. 5, 2012).
        160
              613 F. Supp. 543, 551 (W.D. Va. 1985).
        161
              Doc. 128 at 92.
        162
           United Heritage Life Ins. Co. v. First Matrix Inv. Servs. Corp., No. CV 06-0496-S-MHW, 2009 WL
3229374, at *4 (D. Idaho Sept. 30, 2009) (emphasis added).
        163
           Lintz, 613 F. Supp. at 550 (citing The Conflict of Laws Provisions of the Uniform Securities Acts, 31
Okla. L. Rev. 781 (1978)).
        164
              Doc. 128 at 92.




                                                        35
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 36 of 46




exactly like the present case. Other courts have similarly refused to expand Lintz outside the

securities law context. “Whatever the merits of the holding in Lintz, it is clearly restricted to the

context of securities laws. To hold otherwise would be to revolutionize choice of law

jurisprudence.”165

        Both non-securities cases cited by Wingerd are distinguishable. In Progressive Emu, Inc.

v. Nutrition & Fitness, Inc., a counter-claim plaintiff alleged unfair and deceptive trade practices

under a North Carolina statute.166 The United States District Court for the District of Alabama

held that Alabama law could not apply to a North Carolina statutory claim.167 The court

reasoned that the North Carolina claim was transferred for purposes of consolidation and the law

of the transferor court applied, and further, Alabama choice of law rules would apply North

Carolina rules based on the place of injury.168 Here, Defendants are not asking that Kansas law

apply to a California statutory claim, and this case has not been transferred. In San Francisco

Residence Club, Inc. v. Park Tower, LLC, the court held that “plaintiffs simply cannot bring

claims under specific Alabama statutes, and then attempt to argue that California law applies in

the enforcement and interpretation of these Alabama statutes.”169 Wingerd, however, has not

argued that Kansas law applies to his California claims. Accordingly, the Court will conduct a

choice of law analysis.




        165
           Hilb Rogal & Hobbs Co. v. Rick Strategy Partners, Inc., No. CIV.A.3:05CV355, 2006 WL 5908727, at
*11 (E.D. Va. Feb. 10, 2006).
        166
              No. 2:12-CV-02805-WMA, 2012 WL 5426237, at *2 (N.D. Ala. Nov. 5, 2012).
        167
              Id.
        168
              Id.
        169
              No. 5:08-CV-1423-AKK, 2012 WL 8169890, at *4 (N.D. Ala. Jan. 12, 2012).




                                                      36
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 37 of 46




                    2.       Choice of Law Analysis

         A federal court exercising “supplemental jurisdiction over state law claims in a federal

question lawsuit” must apply the substantive law of the state in which it sits, including the forum

state’s choice-of-law rules.170 Consequently, Kansas choice of law rules apply. First, the Court

first must determine whether a true conflict exists.171 Where the outcome of a dispute would be

the same under the laws of either state, the Court need not decide the conflict and may apply

Kansas law.172

         Here, both parties agree that there is a material difference between California and Kansas

statutory employment discrimination claims, as well as between California and Kansas common

law claims of wrongful demotion and termination. The Court finds that there is a true conflict in

this case. Wingerd has not pled Kansas statutory claims, and should Kansas law apply,

Wingerd’s California statutory claims are subject to dismissal.173 Accordingly, the Court will

conduct a choice of law analysis.

         Kansas applies the Restatement (First) of Conflict of Laws in addressing choice of law

issues.174 Wingerd, as the party moving the Court to apply the law of California, bears the




         170
               BancOklahoma Mortg. Corp. v. Capital Title Co., 194 F.3d 1089, 1103 (10th Cir. 1999).
         171
             Brenner v. Oppenheimer & Co., 44 P.3d 364, 372 (Kan. 2002) (“Where there is no difference between
the laws of the forum state and those of the foreign jurisdiction, there is a ‘false conflict’ and the court need not
decide the choice of law issue.”).
         172
             Shutts v. Phillips Petroleum Co., 732 P.2d 1286, 1291 (Kan. 1987) (“[I]f the law of Kansas is not in
conflict with any of the other jurisdictions connected to the suit, then there is no injury in applying the law of
Kansas.”); Howard v. Ferrellgas Partners, L.P., 92 F. Supp. 3d 1115, 1123 (D. Kan. 2015) (applying Kansas law
where the parties agreed and it had been established that the court’s findings would be the same whether it followed
Kansas, Washington, or California law).
         173
             See, e.g., In re Syngenta AG MIR 162 Corn Litig., 131 F. Supp. 3d 1177, 1234 (D. Kan. 2015)
(dismissing claims under Minnesota consumer protection statutes based on choice of law analysis); Martin v. D-
Wave Sys. Inc., No. C-09-03602 RMW, 2009 WL 4572743, at *6 (N.D. Cal. Dec. 1, 2009) (dismissing FEHA
claims after conducting choice of law analysis).
         174
               See, e.g., In re K.M.H., 169 P.3d 1025, 1031–32 (Kan. 2007).




                                                          37
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 38 of 46




burden to present sufficient facts to show that California law should apply.175 Where “a party

fails to make ‘a clear showing that another state’s law should apply,’ Kansas choice of law

principles require a court to default to Kansas substantive law.

         “The first step in determining whose law is to govern a conflict situation is the

characterization of what kind of case is involved.”176 Kansas courts conduct their choice-of-law

analysis on an issue-by-issue, rather than case-by-case, basis.177 Whereas Defendants assert that

discrimination claims most closely resemble tort actions, Wingerd states that wrongful demotion

and termination claims involve principles of both tort and contract law because “the employment

relationship includes express or implied contractual duties.”178 Wingerd asserts that “[c]ourts

across the country have split as to whether such wrongful discharge or demotion claims should

be analyzed as torts or contract for choice-of-law purposes” and points the Court to two

employment dispute cases in which the court conducted a choice of law analysis based on

contract principles.179 The Court finds both cases distinguishable. In both cases, a contract was

central to the dispute, specifically, the validity of an arbitration agreement180 or the existence of

an implied employment contract.181 Neither involved discriminatory termination or demotion

claims. Moreover, courts across the country have found that employment discrimination claims




         175
               Id. at 1032.
         176
               Miller v. Dorr, 262 F. Supp. 2d 1233, 1238 (D. Kan. 2003).
         177
               See Brown v. Kleen Kut Mfg. Co., 238 Kan. 642, 645–46 (Kan. 1986).
         178
               Doc. 128 at 96.
         179
               Id. at 97.
          180
              Flemma v. Halliburton Energy Servs., Inc., 303 P.3d 814, 820 (N.M. 2013) (discussing the validity of
arbitration clause).
         181
            Dobbs v. Chevron U.S.A., Inc., 39 F.3d 1064, 1068 (10th Cir. 1994) (finding that claim arose from
contract when the central question was whether the plaintiffs were “parties to implied contracts for careers.”)
(internal quotation removed).




                                                          38
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 39 of 46




sound in tort, not contract.182 While Kansas has not explicitly conducted a choice of law analysis

for a wrongful termination claim, Kansas courts have held that employment retaliation claims

sound in tort.183 “The question to be determined here is whether the actions or omissions

complained of constitute a violation of duties imposed by law, or of duties arising by virtue of

the alleged expressed agreement between the parties.”184

         Here, Wingerd’s claims are unrelated to the existence or terms of his employment

contract, or any agreement between the parties; indeed, it is uncontroverted that his employment

was at-will and could be terminated at any time, with or without cause. The wrongful

termination and demotion claims “arise[] from a duty imposed by law based upon public

policy.”185 Wingerd’s claims are based on disability discrimination in violation of public policy.

Accordingly, his discrimination, demotion, and retaliation claims sound in tort.

         For tort claims, Kansas follows the lex loci delicti approach, meaning the law of the

“place of the wrong” controls.186 “The ‘place of the wrong’ is that place where the last event

necessary to impose liability took place.”187 Because Wingerd’s claims based on wrongful


         182
              See, e.g., Kennicott v. Sandia Corp., 314 F. Supp. 3d 1142, 1171 (D.N.M. 2018) (“Although no New
Mexico court has determined whether an employment discrimination claim arises where the allegedly discriminatory
employment decision is made, the Court sees no sound reason to treat the NMHRA and the NMFPWA differently
than any other tort under New Mexico law.”); Krause v. UPS Supply Chain Sols., Inc., No. CIV.A.08-CV-
10237DPW, 2009 WL 3578601, at *5 (D. Mass. Oct. 28, 2009) (“The Plaintiff's state law discrimination and
retaliation claims under Chapter 151B and the MMLA . . . are akin to tort . . . .The Plaintiff's commissions-related
claims for violation of the Wage Act and breach of contract . . . are contractual in nature.”); Robins v. Max Mara,
U.S.A., Inc., 923 F. Supp. 460, 465 (S.D.N.Y. 1996) (“While it is clear that an employment discrimination claim is
not a tort, the claim is still a case of conduct regulation.’).
         183
               Murphy v. City of Topeka-Shawnee Cty. Dep't of Labor Servs., 630 P.2d 186, 190 (Kan. 1981).
         184
               Id.
         185
             See id. (holding that a retaliatory discharge claim sounds in tort, not contract: “Plaintiff’s action clearly
sounds in tort, and the mere existence of a contractual relationship between the parties does not change the nature of
his action.”); Platt v. Kan. State Univ., 379 P.3d 362, 366 (Kan. 2016) (finding that a retaliatory discharge claim was
an “actionable tort”).
         186
               See Ling v. Jan’s Liquors, 703 P.2d 731, 735 (Kan. 1985).
         187
             Aiken v. Emp’r Health Servs., Inc., 81 F.3d 172, 1996 WL 134933, at *2 (10th Cir. Mar. 23, 1996)
(unpublished table decision) (citing Ling, 703 P.2d at 735).




                                                           39
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 40 of 46




termination have a distinct factual basis—and therefore place of injury—from his claims based

on wrongful demotion, the Court considers Wingerd’s wrongful termination statutory and

common law claims (Counts VI, VIII, and X) together, followed by Wingerd’s wrongful

demotion claims (Counts V, VII, and IX).

       i.          Wrongful Termination: Counts VI, VIII, and X

       Wingerd alleges discrimination, retaliation, and wrongful termination under the FEHA

and California common law. Defendants contend that because the phone call terminating

Wingerd’s employment occurred while Wingerd was in Kansas, Kansas is the place of the harm.

Wingerd argues that he was “aware of the termination decision while he was still working in

California,” and accordingly, he suffered the injury in California.188

       Wingerd cites Aiken v. Employer Health Services, Inc., to support his argument that

California is the place of his injury. In Aiken, the Tenth Circuit found that the place of wrong

was where the plaintiff received “notice that he was being terminated.”189 While Wingerd may

have believed he would be terminated while he was in California, Wingerd has alleged no

evidence that he had actual notice of his termination in California. Defendants’ decision to

terminate Wingerd is not the “last event necessary to impose liability.”190 Rather, the actual

termination of his employment is the last act necessary to impose liability. There is no factual

dispute as to where Wingerd’s termination occurred: Wingerd received notice of his termination

while he was in Kansas. Accordingly, Kansas is the place of injury. Further, Wingerd’s

contention that the Court should look outside the traditional lex loci delicti approach because




       188
             Doc. 128 at 97.
       189
             Aiken, 1996 WL 134933 at *3.
       190
             Id. at *2.




                                                 40
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 41 of 46




Kansas “has little connection with the underlying cause of action” is without merit.191 Wingerd

is a Kansas resident who conducted business from his primary office in Kansas and who was

physically in Kansas when he was terminated. As such, the Court applies Kansas law to

Wingerd’s statutory and common law wrongful termination claims.

        Wingerd has alleged statutory claims for wrongful termination under the FEHA, and has

not pled any claims under the Kansas Act Against Discrimination, K.S.A. 44-1001.

Accordingly, Wingerd’s statutory wrongful termination claims, which allege violations of

California law, fail to state claims for relief under Kansas law.192 The Court grants summary

judgment on Wingerd’s FEHA wrongful termination claims.

        Wingerd’s California common law termination claim fails for the same reason: Kansas

law applies to Wingerd’s common law wrongful termination claim. Wingerd has not pled a

wrongful termination claim under Kansas common law, which is limited to narrow

circumstances, such as whistle-blowing.193 Accordingly, the Court grants summary judgment on

Wingerd’s common law wrongful termination claim.

        ii.         Wrongful Demotion and Retaliation: Counts V, VII, and IX

        Wingerd’s statutory discriminatory and retaliatory demotion claims, as well as his

common law demotion claim, present a separate choice of law issue. Unlike his wrongful

termination claims, the actions underlying Wingerd’s demotion claim all happened in California.




        191
              Id.
        192
            See, e.g., In re Syngenta AG MIR 162 Corn Litig., 131 F. Supp. 3d 1177, 1232 (D. Kan. 2015)
(dismissing claims under Minnesota consumer protection statutes after conducting a choice of law analysis because
“Minnesota law would not be chosen as the applicable law governing claims by the non-residents”); Hamby v. Ohio
Nat. Life Assur. Corp., No. CIV. 12-00122 JMS, 2012 WL 2568149, at *4 (D. Haw. June 29, 2012) (dismissing
Washington statutory claims after finding that Hawaii law applies in a choice of law analysis.)
      193
          See, e.g., Scott v. Topeka Performing Arts Ctr., Inc., 69 F. Supp. 2d 1325, 1327 (D. Kan. 1999);
Chapman v. Atchison Casting Corp., No. CIV.A. 99-2094-KHV, 2000 WL 1469315, at *2 (D. Kan. Sept. 25, 2000).




                                                       41
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 42 of 46




Felts sent an email discussing his “specific plan” while he was in California, Felts gave Byer

managerial responsibilities while they were both in California, and Byer communicated Felts’

decision to Wingerd on September 12 at the Del Mar fairgrounds. As discussed above, Kansas

choice of law dictates that the “place of the wrong” is “where the last event necessary to impose

liability took place.”194 Wingerd’s alleged demotion at the festival is the last event necessary

with regard to his demotion claims. Accordingly, California law applies to Wingerd’s demotion

claims.

          Because Wingerd, a non-California resident, has alleged California statutory claims, the

Court must consider whether the FEHA may apply extraterritorially. There is a presumption that

state statutes do not apply extraterritorially.195 The California Court of Appeals has held that the

FEHA “was not intended to apply to non-residents where . . . the tortious conduct took place out

of this state’s territorial boundaries.”196 The relevant inquiry is whether the conduct underlying

the claim took place in California. 197 Here, the alleged tortious conduct underlying Wingerd’s

demotion claims occurred primarily at the Del Mar Festival in California. Defendants organize a

multi-day music festival in California, and employment disputes arising out of actions that occur

at that festival are properly brought under California law. Accordingly, the Court finds that the

FEHA may apply extraterritorially to Wingerd’s demotion claims. Wingerd may bring claims

for discriminatory and retaliatory demotion under the FEHA, and the Court will apply California

law to Wingerd’s FEHA and common law demotion claims.



         194
             Aiken v. Emp’r Health Servs., Inc., 81 F.3d 172, 1996 WL 134933, at *2 (10th Cir. Mar. 23, 1996)
(unpublished table decision) (citing Ling, 703 P.2d at 735).
          195
                Sims v. Worldpac Inc., No. C 12-05275 JSW, 2013 WL 663277, at *2 (N.D. Cal. Feb. 22, 2013).
          196
                Campbell v. Arco Marine, Inc., 50 Cal. Rptr. 2d 626 (Cal. Ct. App. 1996) (alteration in original).
          197
                See Roger-Vasselin v. Marriott Int’l, Inc., No. C04-4027 TEH, 2006 WL 2038291, at *8 (N.D. Cal. July
19, 2006).




                                                             42
     Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 43 of 46




         Finally, the Court must consider whether Defendants are entitled to summary judgment

on the merits of Wingerd’s FEHA and common law demotion claims. Like the Tenth Circuit,

California courts consider whether an action constitutes an adverse employment decision on a

“case-by-case basis.”198 The adverse employment action must be “significant” and more than “a

mere inconvenience or alteration of job responsibilities.”199 And finally, California applies the

McDonnell Douglas burden shifting analysis to both the FEHA and common law employment

discrimination actions.200

         As discussed above, the Court finds that Wingerd’s discriminatory and retaliatory

demotion claims survive under McDonnell Douglas. Accordingly, the court denies summary

judgment on Wingerd’s state law statutory and common law claims based on his demotion.

         E.         KAABOO and Madison Employment

         The plaintiff in a federal employment discrimination case carries the burden of

establishing that the defendant was his employer.201 Madison argues that is it is not liable

because it was not Wingerd’s employer. The Tenth Circuit employs two tests to determine

whether a defendant is an employer: the joint employer test and the single employer test.202 An


         198
             See Culbreath v. Dep’t of Water Res., No. C034571, 2002 WL 433545, at *8 (Cal. Ct. App. 2002);
Jeffries v. Kansas, 147 F.3d 1220, 1232 (10th Cir. 1998).
          199
              Gill v. City & Cty. of San Francisco, No. A149019, 2018 WL 1444160, at *8 (Cal. Ct. App. 2018)
(Adverse employment actions are “more disruptive than a mere inconvenience or an alteration of job
responsibilities. A materially adverse change might be indicated by a termination of employment, a demotion
evidenced by a decrease in wage or salary, a less distinguished title, a material loss of benefits
or significantly diminished material responsibilities . . . . The employment action must be both detrimental and
substantial.”); Annett v. Univ. of Kan., 371 F.3d 1233, 1239 (10th Cir. 2004) (“a mere inconvenience or an alteration
of job responsibilities,” will not suffice).
         200
             Loggins v. Kaiser Permanente Int’l., 60 Cal. Rptr. 3d 45, 50–51 (Cal. Ct. App. 2007) (“When a plaintiff
alleges retaliatory employment termination either as a claim under the FEHA or as a claim for wrongful employment
termination in violation of public policy, and the defendant seeks summary judgment, California follows the burden
shifting analysis of McDonnell Douglas.”).
         201
            Florez v. Holly Corp., 154 F. App’x 707, 708 (10th Cir. 2005) (citing Lockard v. Pizza Hut, Inc., 162
F.3d 1062, 1069 (10th Cir. 1998)).
         202
               Knitter v. Corvias Military Living, LLC, 758 F.3d 1214, 1226 (10th Cir. 2014).




                                                           43
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 44 of 46




entity is deemed an employer if either test weighs in favor of the plaintiff.203 As a general rule,

determining whether an entity qualifies as an employer is a fact issue for the jury.204

       The joint employer test is proper where “an employee of one entity seeks to hold another

entity liable as an employer.”205 In other words, “[the] joint-employer test acknowledges that the

two entities are separate, but looks to whether they co-determine the essential terms and

conditions of employment.”206 “Both entities are employers if they both ‘exercise significant

control over the same employees.’”207 “Most important to control over the terms and conditions

of an employment relationship is the right to terminate it under certain circumstances.”208 To

determine control, courts also consider whether the employer may “promulgate work rules and

assignments, and set conditions of employment, including compensation, benefits, and hours; . . .

day-to-day supervision of employees, including employee discipline; and . . . control of

employee records, including payroll, insurance, taxes and the like.”209

       Defendants assert that KAABOO hired Wingerd and paid his salary, and that Wingerd

never provided services to Madison. Further, Defendants assert that no person acting in their

Madison capacity made any employment decisions regarding Wingerd, including decisions

concerning his day-to-day work or his termination. However, it is controverted whether Gordon

and Earnest were acting in their capacities at KAABOO or Madison when then made

employment decisions concerning Wingerd. For example, when Earnest communicated with



       203
             Bristol v. Bd. of Cty. Comm’rs of Cty. of Clear Creek, 312 F.3d 1213, 1218 (10th Cir. 2002).
       204
             Id. at 1221.
       205
             Id.
       206
             Id. at 1218.
       207
             Knitter, 758 F.3d at 1226 (quoting Bristol, 312 F.3d at 1218).
       208
             Id.
       209
             Id. (alteration in original).




                                                          44
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 45 of 46




Wingerd about the disability policy governing his medical leave, she did so from her

@madisoncos.com email address.210 Wingerd’s medical leave was tracked on

workforcenow.adp.com, which includes Madison’s logo on the webpage.211 It is also

controverted whether Madison oversaw Wingerd’s assignments and reviewed the quality of

Wingerd’s work—Wingerd’s January 2017 quarterly review was entitled “The Madison

Companies, LLC Quarterly Review.”212

        Wingerd was KAABOO’s Senior Vice President of Marketing, and Gordon, Chairman

and Chief Executive Officer of KAABOO and the Managing Director of Madison, reviewed and

directed Wingerd’s day-to-day work. When Gordon recruited Wingerd for employment, he

described Madison as the employer and KAABOO as the project. Drawing all inferences in the

light most favorable to Wingerd, the Court finds there is a genuine issue of material fact as to

whether Madison was Wingerd’s joint-employer. Because an entity is deemed an employer if

either test weighs in favor of the plaintiff, the Court need not decide at summary judgment

whether Madison qualifies as Wingerd’s employer under the single employer test. The issue of

Madison’s liability is properly left for a jury.

        Finally, there is a genuine issue of material fact as to how many employees Madison

employs. An employer must have at least fifteen employees to be covered by the ADA.213

However, under the joint-employer test, the number of employees may be aggregated to

determine whether the company employees fifteen employees if the “second employer . . .




        210
              Doc. 128-73 at 6.
        211
              Doc. 128-63.
        212
              Doc. 128-64.
        213
              42 U.S.C. § 12111(2).




                                                   45
    Case 2:18-cv-02024-JAR-KGG Document 157 Filed 03/13/19 Page 46 of 46




exercised substantial control.”214 Defendants assert that Madison currently has no employees,

and in 2017, had between four and eight employees. Wingerd asserts that KAABOO has thirty-

five to forty employees. As there is a genuine issue of material fact as to whether Madison was

Wingerd’s employer, as well as the degree of control Madison exercises over KAABOO

employees, the Court finds that summary judgment on the issue of Madison’s liability is

inappropriate.

       IT IS THEREFORE ORDERED BY THE COURT that Defendants’ motion for

summary judgment is granted in part and denied in part (Doc. 117). Court grants summary

judgment on Wingerd’s ADEA, FLSA, and state law wrongful termination claims (Counts III,

IV, VI, VIII, and X), denies summary judgment on Wingerd’s ADA disability discrimination

and retaliation claims and state law wrongful demotion claims (Counts I, II, V, VII, and IX), and

denies summary judgment on the issue of Madison’s liability.

       IT IS SO ORDERED.

       Dated: March 12, 2019

                                                          S/ Julie A. Robinson
                                                          JULIE A. ROBINSON
                                                          CHIEF UNITED STATES DISTRICT JUDGE




       214
             Burdett v. Abrasive Eng’g & Tech, Inc., 989 F. Supp. 1107, 1111–12 (D. Kan. 1997).




                                                        46
